Citation Nr: 0947321	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-11 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Seattle, Washington


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for an abdominal aortic 
aneurysm, incurred from February 16, 2005 to February 23, 
2005, at St. Joseph Medical Center (St. Joseph).


REPRESENTATION

Veteran represented by:	Mack D. Lievense, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Guardian/Representative




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision by 
the VAMC located in Seattle, Washington, which denied a claim 
for reimbursement for, or payment of, unauthorized medical 
expenses for treatment incurred on February 16, 2005 to 
February 23, 2005 at St. Joseph.

In October 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle, Washington RO.  
Given the unusual circumstances of this case, in that the 
Veteran has been committed to a mental health care facility, 
his representative was permitted to present testimony on his 
behalf.  A transcript of that proceeding has been associated 
with the claims folder.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for an 
abdominal aortic aneurysm, incurred from February 16, 2005 to 
February 23, 2005, at St. Joseph.

2.  The evidence of record reflects that the Veteran is 
currently receiving a 100 percent evaluation for his service-
connected psychosis or schizophrenia, which has been shown to 
be permanent in nature.

3.  Medical care received from February 16, 2005 to February 
23, 2005 was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.

4.  Under the circumstances, VA or other federal facilities 
were not feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for an abdominal aortic 
aneurysm, incurred on February 16, 2005 to February 23, 2005, 
at St. Joseph have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


II.  Analysis

The Veteran is seeking payment or reimbursement for the cost 
of unauthorized private medical expenses incurred from 
February 16, 2005 to February 23, 2005.  Generally, the 
admission of a Veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2009).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
Veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the Veteran obtained proper authorization 
pursuant to 38 C.F.R. § 17.54 for payment of the private 
medical expenses he incurred from February 16, 2005 to 
February 23, 2005, nor does the Veteran assert that he 
obtained proper authorization.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).  

As an initial matter, the Board notes that the Veteran is 
currently receiving a 100 percent evaluation for his service-
connected psychosis or schizophrenia, which has been shown to 
be permanent in nature.  In this regard, the Board notes that 
the Veteran was committed to the Department of Social and 
Health Services on October 9, 1975.  See Department of Social 
and Health Services, Western State Hospital treatment record, 
December 2001.  Since that time, he has received a 
conditional release on more than 1 occasion.  Id.  However, 
he has remained an inpatient at Western State Hospital Center 
for Forensic Services since 2001.  The Veteran's 
representative is also his appointed guardian and has 
submitted argument and testimony on his behalf.   

At the October 2009 hearing, the Veteran's representative 
asserted that the Veteran was thought to be having a heart 
attack while committed at Western State Hospital and was 
taken to the emergency room at St. Joseph's where he was 
treated.  The representative stated that a VAMC was 
geographically available.  However, Western State Hospital 
did not take the Veteran to the nearest VAMC but instead 
chose to take him to St. Joseph.  The Veteran's 
representative stated that, as his guardian, he was not made 
aware of the Veteran's hospitalization until he had already 
been treated at St. Joseph for 5 or 6 days.  By the time he 
learned of the Veteran's whereabouts, it would have been 
unsafe to transfer him, as he was in post-operative recovery.  
The Veteran's representative further argued that, even if 
Western State Hospital had wanted to initially take the 
Veteran to the nearest VAMC, the Veteran would have refused 
to go.  Due to the Veteran's severe psychiatric disability, 
he will not receive treatment at VA facilities, as he 
believes VA is trying to poison him.  See representative's 
letter, November 2009. 

A review of the medical evidence of record reflects that the 
Veteran was admitted to St. Joseph on February 16, 2005 with 
complaints of chest pain and known abdominal aorta aneurysm, 
scanned the previous day at an outpatient office.  It was 
noted that, upon evaluation at this outpatient office the 
previous day, arrangements were being made for transfer to 
Harborview from Western State Hospital for repair of this 
aneurysm, but, in the interim, the Veteran developed some 
low-grade midchest discomfort, nonradiating, not associated 
with shortness of breath, nausea, diaphoresis or other 
associated symptoms.  The Veteran was then taken to the 
emergency room at St. Joseph, where it was determined that 
the abdominal aortic aneurysm required urgent attention.  On 
February 17, 2005, the Veteran underwent an abdominal aortic 
aneurysm repair with aortobiexternal iliac artery bypass 
graft and a re-implantation of interior mesenteric artery.  

With regard to the Veteran's potential entitlement under 38 
U.S.C.A. § 1728, as noted above, the Veteran is currently 
evaluated as 100 percent disabled due to service-connected 
psychosis or schizophrenia.  Therefore, as the Veteran has a 
total disability permanent in nature resulting from a 
service-connected disability, the Board finds the criterion 
under 38 U.S.C.A. § 1728(a) has been met.  

With regard to 38 U.S.C.A. § 1728(b), the Board finds that it 
is clear that the care and services not previously authorized 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  The 
medical evidence of record reflects that, upon being 
diagnosed with an abdominal aorta aneurysm the previous day, 
arrangements were being made to transfer the Veteran to 
another facility for repair.  However, sudden complaints of 
midchest discomfort prompted the Veteran to be taken to St. 
Joseph.  At this facility, a consulting physician determined 
that it was urgent that he attend to this abdominal aortic 
aneurysm.  The Veteran underwent surgery the following day.  
Therefore, as a physician specifically determined that the 
Veteran's abdominal aortic aneurysm required urgent attention 
at that time and the Veteran underwent surgery for this 
condition the following day, the Board finds that the medical 
evidence of record reflects that the care and services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.

With regard to 38 U.S.C.A. § 1728(c), the Board notes that 
the Veteran's representative/guardian acknowledged at the 
October 2009 hearing that the nearest VAMC was geographically 
available.  However, in light of the highly unusual 
circumstances of this case, the Board does not find that a VA 
facility was feasibly available in the Veteran's case.  As 
noted above, the Veteran has been determined to be so 
psychiatrically incapacitated as to require a guardian and 
decades worth of impatient treatment at a state hospital.  
Moreover, one symptom of the Veteran's psychiatric disability 
appears to be that he believes VA is trying to poison and 
kill him and, as such, refuses any treatment at a VA 
facility.  Clearly, the Veteran's aversion to VA treatment 
goes far beyond a mere preference to seek a private provider, 
and, under such unusual circumstances, it cannot be said that 
an attempt to use VA facilities would have been prudent.  Had 
the Veteran's representative/guardian been contacted prior to 
the Veteran's being taken to St. Joseph, the Board 
acknowledges that perhaps an attempt to obtain prior 
authorization for the non-VA medical services rendered would 
have been appropriate.  Unfortunately, the Veteran's 
representative/guardian was not contacted until after the 
Veteran had been admitted, undergone surgery, and was in the 
recovery process.  

Therefore, as the Veteran was experiencing a medical 
emergency, his guardian was not contacted at the time, the 
Veteran had apparently indicated in the past that he would 
not receive treatment at a VA facility due to his sincere 
belief that VA was trying to poison and kill him, and he is 
100 percent disabled due to a service-connected psychiatric 
disability, making the expectation that the Veteran would 
have understood the consequences of receiving medical 
treatment outside of the VA system without prior 
authorization unrealistic, the Board finds that a VA facility 
was not feasibly available.  In light of the Veteran's 
steadfast beliefs that VA is trying to poison him, and the 
fact that the Veteran's guardian was not made aware of this 
situation until the Veteran had already been admitted to St. 
Joseph and undergone surgery, the Board finds it would not 
have been reasonable, sound, wise, or practicable to attempt 
to convince the Veteran at the time of his emergency to seek 
treatment at a VA facility, nor would it have been reasonable 
to expect the Veteran's guardian to obtain prior VA 
authorization for the services required.

Accordingly, the Board finds that reimbursement for medical 
treatment received from February 16, 2005 to February 23, 
2005 at St. Joseph is granted, under the provision of § 1728.  

In rendering this determination, the Board has considered 
that the VAMC denied this claim under 38 U.S.C.A. § 1710(h), 
which states that "[n]othing in this section requires the 
Secretary to furnish care to a [V]eteran to whom another 
agency of Federal, State, or local government has a duty 
under law to provide care in an institution of such 
government".  It is clear from the evidence of record that 
the Veteran was committed to the Department of Social and 
Health Services Western State Hospital when he was taken to 
St. Joseph for his emergency medical care.  However, it is 
also clear from the evidence of record that the Department of 
Social and Health Services has refused to reimburse the 
Veteran for his expenses incurred from February 16, 2005 to 
February 23, 2005 at St. Joseph.  Specifically, in June 2005 
and August 2005 letters from the Department of Social and 
Health Services Western State Hospital, it was indicated that 
the Veteran was medically discharged from Western State 
Hospital on February 16, 2005 through February 28, 2005.  
These letters indicate that Western State Hospital's medical 
authority terminated upon the Veteran's medical discharge, 
and, as a result of this termination of medical authority, 
Western State Hospital cannot pay these bills.  The August 
2005 letter further indicated that, according to Policy 5.04, 
which is based on federal and state law, Western State 
Hospital is not financially responsible for any charges the 
Veteran incurred during the time he was medically discharged.  
In essence, it appears that they considered the Veteran to no 
longer be in their custody, or to be their responsibility. 

Therefore, while the Board has considered 38 U.S.C.A. 
§ 1710(h) in granting the Veteran's claim, it is clear from 
the evidence of record that the Department of Social and 
Health Services Western State Hospital has refused to 
reimburse the Veteran for his medical expenses incurred at 
St. Joseph from February 16, 2005 to February 23, 2005, as 
they do not believe the Veteran to have been in their custody 
at the time.  Thus, the Board is not precluded by 38 U.S.C.A. 
§ 1710(h) from granting the Veteran's claim.  As such, 
reimbursement for medical treatment received from February 
16, 2005 to February 23, 2005 at St. Joseph is granted


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for an abdominal aortic 
aneurysm, incurred from February 16, 2005 to February 23, 
2005, at St. Joseph is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


